Citation Nr: 0731136	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-38 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2004 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

Hypertension was not present within one year of the veteran's 
discharge from service, and is not etiologically related to 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the veteran was provided with the 
notice required under the VCAA by a letter mailed in March 
2004, prior to the initial adjudication of the claim.  
Although VA has not specifically requested him to submit any 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  The veteran has also not been provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for service connection for the 
claimed disability; however, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for hypertension.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide notice with respect to those elements 
of the claim is no more than harmless error.  

In regard to VA's duty to assist, the record reflects that 
the originating agency obtained service medical records and 
VA treatment records.  The Board acknowledges that the 
veteran has not been afforded a VA examination in response to 
his claim, but has determined that no such examination is 
required in this case.  The evidence currently of record is 
sufficient to decide the claim.  The medical evidence 
initially shows the claimed disability many years after the 
veteran's discharge from service, and there is no medical 
evidence suggesting that it is related to service.  
Therefore, in the Board's opinion, there is no reasonable 
possibility that a VA examination would provide evidence to 
substantiate the claim.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that the fact that elevated blood 
pressure readings are documented in his service medical 
records, and he continues to have elevated blood pressure 
readings, demonstrates that his hypertension is related to 
his service.  An August 2003 VA treatment record shows that 
the veteran reported that he had been taking medication for 
high blood pressure since his discharge from service in 1967.  

The April 1965 service enlistment examination report notes 
several elevated blood pressure readings of 192/90, 164/80, 
168/92, 160/78, and 150/80.  The final sitting reading was 
140/80.  In the Summary of Defects and Diagnoses section, 
hypertension was initially entered but was subsequently 
scratched off.  Thereafter, there are no blood pressure 
readings documented in the treatment records.  The August 
1967 separation examination report notes a blood pressure 
reading of 130/70.  On the Report of Medical History, the 
veteran reported a positive response to the question of 
whether he ever had or had now "high or low blood 
pressure."  In the Physician's Summary and Elaboration 
section, the service examiner appeared to note that the 
veteran reported a history of periods of hypertension for 
which he underwent no treatment, and he was not on any 
medication.  The post-service medical evidence shows includes 
records from Beaufort Memorial Primary Care dated from 
November 1988 to March 2004, which indicate that the veteran 
was followed for hypertension for which he was prescribed 
medication.  

The Board observes that while the veteran is currently 
diagnosed with hypertension, there is no medical evidence of 
this disorder within one year of the veteran's discharge from 
service.  The service medical records suggest that he was 
suspected of having hypertension upon his entrance into 
service presumably based on the preliminary elevated blood 
pressure readings, but hypertension was not diagnosed at that 
time or at any time during service, to include on the 
separation examination.  An elevated blood pressure reading 
is considered a clinical finding, not a chronic disability.  
The medical evidence of record does not show a chronic 
hypertension disability until November 1988.  The Board is 
cognizant of the veteran's contention that he had been on 
medication for hypertension since 1967; however, there is no 
medical evidence that supports this assertion.  There is also 
no medical evidence of a nexus between the veteran's current 
hypertension and his service.  

As an aside, even if the veteran's elevated blood pressure 
readings were considered evidence of the onset of his 
currently diagnosed hypertension, the Board notes that the 
veteran entered service with these findings.  A veteran is 
presumed to be in sound condition upon entry into service 
except as to defects, infirmities, or disorders noted at the 
time of examination.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304 (2007).  As no elevated blood pressure 
readings are documented subsequent to his enlistment 
examination, the evidence does not show much less suggest 
that an incident of his military service caused or aggravated 
his claimed disability.

In essence, the evidence of a nexus between the veteran's 
claimed disability and his military service, is limited to 
the veteran's own statements.  This is not competent evidence 
of a nexus between the claimed disability and the veteran's 
active service since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, the Board finds that 
service connection is not in order for hypertension.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Service connection for hypertension is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


